UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported): February 18, 2012 WYNN RESORTS, LIMITED (Exact name of registrant as specified in its charter) Nevada 000-50028 46-0484987 (State or other jurisdiction of incorporation) (Commission File Number) (I.R.S. Employer Identification No.) 3131 Las Vegas Boulevard South Las Vegas, Nevada (Address of principal executive offices of the registrant) (Zip Code) (702) 770-7555 (Registrant’s telephone number, including area code) Not Applicable (Former name or former address, if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: £ Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) £ Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) £ Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17CFR240.14d-2(b)) £ Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17CFR240.13e-4(c)) Item 8.01. Other Events. On February 24, 2012, Wynn Macau, Limited issued a press release announcing that its board of directors had removed Mr. Kazuo Okada from the board. Wynn Macau, Limited is a majority owned subsidiary of Wynn Resorts, Limited (the “Company”). A copy of the press release is filed as Exhibit 99.1 to this Current Report on Form 8-K and incorporated herein by reference. Mr. Okada also was removed from the board of directors of Wynn Las Vegas Capital Corp., a wholly owned subsidiary of the Company, on February 18, 2012. Item 9.01. Financial Statements and Exhibits. (d) Exhibits: Exhibit Number Description 99.1 Press Release, dated February 23, 2012, of Wynn Macau, Limited. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. Dated: February 24, 2012 WYNN RESORTS, LIMITED By: /s/ Marc D. Schorr Marc D. Schorr Chief Operating Officer
